Title: VI. Amendment to a Committee Report, 21 May 1776
From: Adams, John,Continental Congress
To: 


      
       
        ante 21 May 1776
       
      
      13. Resolved that the Commissioners in Canada and General Schuyler be informed that We cannot give them any positive assurance of maintaining our Army there by hard Money, but that We are this might not check discourage our Operations, Congress being determined to send from these Colonies, the necessary Supplies of Provisions and all other Necessaries if hard Money cannot be obtained, and that in the mean Time the Utmost the best Endeavours shall be used to procure, the sum of one hundred Thousand Dollars in hard Money.
      Resolved that Some Person or Persons be sent to Boston Employ’d by the President in New England as an Agent or agents to procure, if possible hard Money to the amount of an hundred Thousand Dollars.
     